COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-12-00970-CR
Trial Court Cause
Number:                     1726063
Style:                      Hector Rodriguez
                            v The State of Texas
                    *
Date motion filed :         May 22, 2013
Type of motion:             Motion for extension of time to file appellant's brief
Party filing motion:        Appellant
Document to be filed:       Appellant's brief

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                              March 4, 2013
         Number of previous extensions granted:          2
         Date Requested:                                 June 20, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: June 20, 2013
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Jim Sharp
                          Acting individually             Acting for the Court

Panel consists of

Date: June 5, 2013